Citation Nr: 1718979	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  10-24 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a genitourinary disorder.

2.  Entitlement to service connection for a right hip disorder.

3.  Entitlement to a compensable rating for a service-connected right thumb disability.

4.  Entitlement to a rating in excess of 20 percent prior to December 14, 2015, and in excess of 40 percent afterwards for a service-connected lumbar spine disability.

5.  Entitlement to a rating in excess of 10 percent for a service-connected left knee disability.

6.  Entitlement to a rating in excess of 10 percent for a service-connected right knee disability.



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Navy from January 1962 to May 1966 and from June 1968 to July 1984, to include service in the Republic of Vietnam.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in February 2011.  A transcript of that hearing is of record.

In November 2012, the Board denied the Veteran's service-connection claim for a right shoulder disability, which the Veteran appealed to the United States Court of Appeals for Veterans Claims ("CAVC" or "the Court").  In March 2014, the Court vacated the November 2012 Board's decision denying service connection and remanded the claim to the Board for action consistent with the Court's decision.  In November 2014, the Board remanded the claim for further development.  In July 2015, the RO granted service connection for a right shoulder disability.  This represents a complete grant of his appeal in regard to this claim.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  This issue is no longer before the Board.

The Board notes that the issues of entitlement to service connection for a genitourinary disorder and a right hip disorder have not been recertified to the Board for appellate review as a hearing has been scheduled for June 13, 2017, and these issues will not be addressed at this time.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's right thumb disability does not result in deep or unstable scars, right thumb ankylosis, or a gap of one inch or more between the thumb pad and the fingers.

2.  Prior to December 14, 2015, range of motion testing, even contemplating functional limitation due to pain, weakness, stiffness, fatigability, lack of endurance, and repetitive motion etc., was not shown to functionally limit the forward flexion of the Veteran's thoracolumbar spine to 30 degrees or less; ankylosis of the spine was not shown; and incapacitating episodes having a total duration of at least four weeks during a 12 month period were not shown.

3.  From December 14, 2015, ankylosis of the spine has not been shown; and incapacitating episodes having a total duration of at least six weeks during a 12 month period have not been shown.

4.  The Veteran's bilateral knee disabilities do not result in ankylosis; recurrent subluxation or lateral instability; dislocated or removed meniscus; flexion functionally limited to 60 degrees or less; extension functionally limited to 5 degrees or more; an impairment of the tibia and fibula; or genu recurvatum.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for a right thumb disability have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.118, Diagnostic Codes 7801-7804, 4.71a, Diagnostic Codes 5224, 5228 (2016).

2.  Prior to December 14, 2015, the criteria for a rating in excess of 20 percent for a lumbar spine disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242, 5243 (2016).

3.  After December 14, 2015, the criteria for a rating in excess of 40 percent rating for a lumbar spine disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5243 (2016).

4.  The criteria for a disability rating in excess of 10 percent the Veteran's left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5055, 5256-5263 (2016).

5.  The criteria for a disability rating in excess of 10 percent the Veteran's right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5055, 5256-5263 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records and private treatment records have been obtained.  Additionally, the Veteran testified at a hearing before the Board in February 2011.

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners provided the information necessary to rate the service-connected disabilities on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


Increased Ratings
	
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Right Thumb Disability

The Veteran asserts that he is entitled to a compensable rating for his service-connected right thumb disability.  In December 2009, the RO granted service connection for a right thumb disability at a noncompensable rating effective June 17, 2009, under Diagnostic Code 7805.  At the hearing, the Veteran asserted that his thumb does not function the same.

An August 2016 rating decision granted service connection for surgical scarring associated with a right thumb disability.  The Veteran was provided with appellate rights should he disagree with either the effective date or the rating assigned.  The Veteran did not file a notice of disagreement; and, therefore, this issue is not before the Board

Diagnostic Code 7805 provides that any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800-7804 should be evaluated under an appropriate diagnostic code.

Scars that, as here, do not impact the head, face, or neck are rated under 38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7805.  As such, Diagnostic Code 7800 is not applicable.

Under Diagnostic Code 7801, a 10 percent rating is assigned when a scar, not of the head, face, or neck, is deep and nonlinear, and covers an area of at least 6 square inches (39 sq. cm.), but less than 12 square inches (77 sq. cm.).  A deep scar is one associated with underlying soft tissue damage.

Under Diagnostic Code 7802, a 10 percent rating is assigned when a scar, not of the head, face, or neck, is superficial and nonlinear, and covers an area of at least 144 square inches (929 sq. cm.).

Under Diagnostic Code 7804, a 10 percent rating is assigned for one or two scars that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.

Under Diagnostic Code 5224, a 10 percent rating is assigned for favorable ankylosis of the thumb.

Under Diagnostic Code 5228, a noncompensable rating is assigned for a gap of less than 1 inch (2.5 centimeters) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A 10 percent rating is assigned for a gap of 1 to 2 inches ween the thumb pad and the fingers, with the thumb attempting to oppose the fingers.

In April 2010, the Veteran was afforded a VA examination.  The examiner had the opportunity to review the Veteran's claims file, interview the Veteran, and conduct a physical examination.  The Veteran reported constant pain, but did not take any medications.  He also reported his thumb had no effect on his daily activities.  On examination, he had some tenderness.  He had some reduced range of motion and could only come within 3.5 centimeters of the base of the fifth finger.  The examiner noted that repetitive testing resulted in no additional limitation of motion.  An x-ray of his right hand was normal.  The examiner noted that was no scar, no skin breakdown, and no functional impairment. 

In January 2014, the Veteran was afforded a VA examination.  The examiner had the opportunity to review the Veteran's claims file, interview the Veteran, and conduct a physical examination.  The Veteran reported that his thumb hurt at rest and with use.  On examination, he had a less than 1 inch gap between his thumb and fingers during opposition testing.  Repetitive use testing resulted in no additional limitation of motion.  The examiner indicated that the Veteran had functional loss that included less movement than normal and pain on movement.  He had reduced 4/5 strength.  The examiner indicated that the Veteran did not have painful or unstable scars.  The Veteran reported having an estimated 50 percent loss of function due to pain, fatigue, weakness, and lack of endurance.

In August 2015, a VA examiner reviewed the Veteran's claims file.  The examiner noted that he had a weakened grip and a slight loss in opposition of the thumb.  The examiner noted that he had less than 1 inch of opposition of the thumb with no increase after repetitive testing.  The examiner reported that it was impossible to evaluate the Veteran's assertions of 50 percent function in his thumb due to pain as the exam was not done during a flare-up and any comment would be speculation.

The Veteran's treatment records do not document any complaints or treatment for his right thumb disability. 

Based on the evidence, the Board finds that the Veteran's right thumb disability does not result in a compensable rating.  VA examiner reported that the Veteran did not have an unstable scar or functional loss.  Objective medical examinations did not show ankylosis of the thumb.  Finally, the Veteran had a gap of less than 1 inch between the thumb and the fingers.  While the Veteran may, as he testified, have some difficulty with the movement of his right thumb, the evidence of record simply does not establish that this impairment is sufficient to support a compensable rating.  As such, the Veteran's claim is denied.

Lumbar Spine Disability

In June 2009, the Veteran filed a claim seeking a rating in excess of 20 percent for his lumbar spine disability.  In a December 2009 rating decision, his 20 percent was continued, which the Veteran appealed.  In an August 2016 rating decision, he was granted an increased rating of 40 percent effective December 14, 2015.  At his Board hearing, the Veteran testified that he has back pain and his back goes out on occasion with varying frequency.

An August 2016 rating decision granted service connection for left and right lower extremity radiculopathy due to his service-connected lumbar spine disability.  While VA is required to consider neurologic impairment secondary to a back disability in conjunction with rating back disabilities, here, the Veteran was given two separate neurologic ratings, and provided with appellate rights should he disagree with either the effective date or the rating assigned.  The Veteran has not filed a notice of disagreement; and, therefore, these issues are not before the Board at this time.

Back disabilities are rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome (IVDS) based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a. 

Under the current Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least one week but less than two weeks during a 12 month period on appeal.  A 20 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least two weeks but less than four weeks during a 12 month period on appeal.  A 40 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least four weeks but less than six weeks during a 12 month period on appeal.  A 60 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least six weeks during a 12 month period on appeal.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1). 

The evidence of record does not appear to show that the Veteran has experienced any IVDS in his lumbar spine during any period on appeal.  VA examiners indicated that the Veteran did not have IVDS on January 2014 and December 2015.  There is also no evidence showing that the Veteran had been prescribed any bed rest to treat his lumbar spine disability.  There is no contention to the contrary.  

Because the prescription of bed rest is a foundational requirement of a rating under this section of the rating schedule, the absence of any prescribed bed rest precludes a rating from being assigned under it.  As such, a rating based on IVDS is not appropriate, and it is therefore more beneficial to evaluate the Veteran's lumbar spine disability under the General Rating Formula for Diseases and Injuries of the Spine. 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

Normal ranges of motion of the thoracolumbar spine are flexion from 0 to 90 degrees, extension from 0 to 30 degrees, lateral flexion from 0 to 30 degrees, and lateral rotation from 0 to 30 degrees.  38 C.F.R. § 4.71, Plate V.

Prior to December 14, 2015, the Veteran's treatment records show that he consistently complained of low back pain, but do not describe the results of any range of motion testing.  Likewise, there is no finding of any spinal ankylosis at any point.
	
In August 2009, the Veteran was afforded a VA examination.  He reported having lumbar spine pain.  On examination, he had no lumbar spine tenderness and minimal paraspinal muscle tenderness.  He demonstrated flexion to 58 degrees, extension to 18 degrees, left lateral flexion to 20 degrees, right lateral flexion to 25 degrees, left rotation to 20 degrees, and right rotation to 28 degrees.  He had some discomfort during range of motion testing, but no muscle spasms were noted.  The examiner reported that there was no additional weakness, fatigability, dyscoordination, loss of range of motion, or loss of function with repetitive motion testing.

In January 2014, the Veteran was afforded a VA examination at which he demonstrated flexion to 45 degrees, extension to 30 degrees, left and right lateral flexion to 10 degrees, and left and right rotation to 15 degrees.  He was noted to experience pain with flexion, bilateral lateral flexion, and right lateral rotation.  However, repetitive use testing resulted in no additional limitation of motion.  The examiner did allow that repetitive use resulted in less move movement than normal and pain on movement.  The examiner indicated that the Veteran had muscle spasms and guarding that resulted in abnormal gait or abnormal spinal contour.  He retained normal 5/5 strength with no muscle atrophy.  He had normal knee reflexes but hypoactive ankle reflexes.  He had normal sensation.  He had no lumbar spine radiculopathy.  He had no lumbar spine ankylosis.  The Veteran estimated that he lost 50 percent function in his back due to pain, fatigue, weakness, and lack of endurance during repetitive use or flare-ups.

In August 2015, a VA examiner reviewed the Veteran's claims file.  The examiner reported that the Veteran would have difficulty doing repetitive bending, twisting, climbing ladders, and lifting more than 30 pounds.

In December 2015, the Veteran was afforded a VA examination.  The Veteran reported that he was unable to lift, bend, or stoop.  On examination, he demonstrated flexion to 35 degrees, extension to 15 degrees, left and right lateral flexion to 20 degrees, and left and right rotation to 25 degrees, all with pain.  Repetitive use testing resulted in no additional limitation of motion.  The examiner indicated that pain, weakness, fatigability, and lack of endurance significantly limit his functional ability with repeated use over time.  The examiner indicated that the Veteran did not have muscle spasms or guarding.  He retained normal 5/5 strength with no muscle atrophy.  He had normal reflexes and sensation.  He had lumbar spine radiculopathy.  He had no lumbar spine ankylosis.  The examiner reported that the Veteran's lumbar spine resulted in daily, unrelenting back pain.  The examiner reported that the Veteran could not bend, lift, twist, or even sit for long periods of time.

Prior to December 14, 2015, the Veteran did not demonstrate flexion consistent with a 40 percent rating.  At the August 2009 VA examination, he demonstrated flexion to 58 degrees.  At the January 2014 VA examination, he demonstrated flexion to 45 degrees.  The medical record does not demonstrate findings consistent with a higher 40 percent evaluation.  As such, a rating in excess of 20 percent is not warranted prior to December 14, 2015.

Regarding a rating in excess of 40 percent from December 14, 2015, the Veteran was granted a 40 percent rating based on his lumbar spine range of motion, which is the highest rating available for limitation of range of motion.  The only available ratings in excess of 40 percent ratings of 50, which requires unfavorable ankylosis of the entire thoracolumbar spine, and 100 percent, which require ankylosis of the entire spine.  No objective medical evidence has shown any ankylosis in the Veteran's spine.  As such, an orthopedic rating in excess of 40 percent is not warranted at any time during the course of the Veteran's appeal.

The Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

The Veteran reported experiencing pain on range of motion testing.  However, even if flexion was slightly limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  

In this case, prior to December 14, 2015, while the Veteran reported increased pain and even estimated 50 percent loss of spinal function, repetitive testing did not result in any additional limitations at the August 2009 examination, and resulted in less movement than normal and pain at the January 2014 VA examination, he retained normal strength and had a normal gait.  Moreover, even accepting that range of motion was limited by 50 percent, normal forward flexion of the spine is 90 degrees and therefore a 50 percent reduction would still leave the Veteran with forward flexion will in excess of 30 degrees.  The August 2015 VA examiner reported that the Veteran would have difficulty doing repetitive bending, twisting, climbing ladders, and lifting more than 30 pounds.  His rating is largely the result of the application of such functional limitation.  The Veteran's medical record does not demonstrate any additional functional limitations.  Such fails to support the assignment of a higher rating for this period. 

After December 14, 2015, the Veteran is in receipt of the maximum rating allowed based range of motion.  The only ratings available are a 50 percent rating for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating for ankylosis of the entire spine.  Where a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).

Accordingly, a rating in excess of 20 percent prior to December 14, 2015, and in excess of 40 percent afterwards for a lumbar spine disability is not warranted.  As such, the claims are denied.

Bilateral Knee Disabilities

In June 2009, the Veteran filed a claim seeking a rating in excess of 10 percent for each of his bilateral knee disabilities.  At the hearing, the Veteran testified that if felt like his knees were "separating" and he had instability.

An August 2016 rating decision granted service connection for surgical scarring associated with a right knee disability.  The Veteran was provided with appellate rights should he disagree with either the effective date or the rating assigned.  The Veteran has not filed a notice of disagreement; and, therefore, this issue is not before the Board at this time.

The Veteran is assigned a 10 percent rating under Diagnostic Code 5024, which rates based on limitation of motion or degenerative arthritis under Diagnostic Code 5002, which in turn assigned a 10 percent rating for chronic residuals such as limitation of motion rated under the appropriate diagnostic codes for the specific joints involved.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5002.  A 20 percent rating is assigned for one or two exacerbations a year.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995).

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5256 evaluates ankylosis of the knee.  The record contains no evidence of knee ankylosis, and the Veteran has not described symptoms that are suggestive of ankylosis.  Therefore, this Diagnostic Code is not applicable and will be discussed no further. 

Diagnostic Code 5257 evaluates recurrent subluxation or lateral instability of a knee, and assigns a 10 percent disabling for a slight impairment, 20 percent disabling for a moderate impairment, and 30 percent disabling for a severe impairment.  Diagnostic Code 5257 is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

Diagnostic Codes 5258 and 5259 evaluate semilunar cartilage, which is synonymous with the meniscus.  Under Diagnostic Code 5258, when the meniscus is dislocated with frequent episodes of locking, pain and effusion into the joint a 20 percent rating is assigned.  Under Diagnostic Code 5259, when the meniscus has been removed, but remains symptomatic, a 10 percent rating is assigned.

Diagnostic Code 5260 evaluates limitation of knee flexion.  A noncompensable rating is assigned for flexion limited to 60 degrees.  A 10 percent rating is assigned for flexion limited to 45 degrees.  A 20 percent rating is assigned for flexion limited to 30 degrees or extension limited to 15 degrees.  A 30 percent rating is assigned for either flexion limited to 15 degrees or extension limited to 20 degrees.

Diagnostic Code 5261 evaluates limitation of knee extension.  A noncompensable rating is assigned for extension limited to 5 degrees.  A 10 percent rating is assigned for extension limited to 10 degrees.  A 20 percent rating is assigned for extension limited to 15 degrees.  A 30 percent rating is assigned for extension limited to 20 degrees.  A 40 percent rating is assigned for extension limited to 30 degrees.  A 50 percent rating is assigned for extension limited to 45 degrees.

Of note, separate compensable ratings may be assigned for limitation of flexion and for limitation of extension, without violating the rule against pyramiding.  See 38 C.F.R. § 4.14.

Diagnostic Code 5262 evaluates impairment of the tibia and fibula.  The record contains no evidence of an impairment of the tibia and fibula, and the Veteran has not described symptoms that are suggestive of an impairment of the tibia and fibula.  Therefore, this Diagnostic Code is not applicable and will be discussed no further. 

Diagnostic Code 5263 evaluates genu recurvatum.  The record contains no evidence of left genu recurvatum, and the Veteran has not described symptoms that are suggestive of left genu recurvatum.  Therefore, this Diagnostic Code is not applicable and will be discussed no further. 

The Veteran's medical records show that he has consistently been treated for bilateral knee pain.  In October 1993, he underwent a right knee arthroscopy and partial meniscectomy.  He has been diagnosed with osteoarthritis of both knees.  However, on examinations in November 2012, November 2013, and October 2014, he retained a normal gait, normal 5/5 strength, and normal range of motion.  

In August 2009, the Veteran was afforded a VA examination.  He reported knee pain, but denied having subluxations, dislocations, instabilities, weakness, fatigability, swelling, increased heat, or locking.  On examination, he had a normal gait.  He demonstrated flexion to 130 degrees and extension to 0 degrees bilaterally.  The examiner noted that there was no laxity.  Repetitive use testing did not result in any additional weakness, fatigability, dyscoordination, restrictive range of motion, or loss of function.

In January 2014, the Veteran was afforded a VA examination.  He reported knee pain.  On examination, he demonstrated flexion to 135 degrees and extension to 0 degrees bilaterally.  Repetitive use testing did not result in any additional limitation of motion, but did result in less movement than normal and pain on movement.  He had normal 5/5 strength.  He had normal joint stability tests.  The examiner found no evidence or history of recurrent patellar subluxation/dislocation, shin splints, or total knee joint replacement, but did note the Veteran's surgery in 1993 to repair a meniscal tear.  The examiner indicated that the Veteran's knees disabilities resulted in pain while squatting, kneeling, and climbing.  The Veteran estimated that he experienced a 50 percent loss of function due to pain, fatigue, weakness, and lack of endurance when his knees were used repeatedly or during flare-ups.

In August 2015, a VA examiner had the opportunity to review the Veteran's claims file.  The examiner reported there was no evidence of instability or weakness in either knee.  The examiner reported that the Veteran could have problems with squatting, kneeling, and climbing.  The examiner estimated that the Veteran's knee disabilities resulted in a 10 percent loss of function versus the 50 percent loss reported by the Veteran, although he noted that this was impossible to verify.

In December 2015, the Veteran was afforded a VA examination.  He reported advanced pain with standing and walking.  On examination, he demonstrated flexion to 135 degrees and extension to 0 degrees bilaterally.  Repetitive use testing resulted in additional pain.  He had normal 5/5 strength.  He had no ankylosis of either knee.  He had normal joint stability tests.  The examiner indicated there was no evidence or history of recurrent patellar subluxation/dislocation, shin splints, total knee joint replacement, but underwent meniscal surgery in 1993 for a meniscal tear, but the examiner indicated that he had no other pertinent physical findings, complications, conditions, signs, or symptoms related to his meniscus surgery.  The examiner indicated that the Veteran's knees disabilities impacted his ability to perform all walking or standing jobs.  In an August 2016 addendum, the examiner reported that the Veteran was able to perform repetitive use testing without pain, weakness, fatigue, coordination loss, or reduced range of motion.

The Board finds that the criteria to assign a compensable rating for the Veteran's bilateral knee disabilities under Diagnostic Code 5260 have not been met.  The Veteran consistently demonstrated flexion in both knee to well in excess of 60 degrees, equivalent to a noncompensable rating.  As such, the Veteran is not found to meet even the criteria for a noncompensable rating under Diagnostic Code 5260, which requires flexion to be limited to 60 degrees.  

Turning to limitation of extension, the Board finds that the criteria to assign a compensable rating under Diagnostic Code 5261 have not been met.  The Veteran consistently demonstrated full extension in both knees to 0 degrees, which is well in excess of 5 degrees, equivalent to a noncompensable rating.  As such, the Veteran is not found to meet even the criteria for a noncompensable rating under Diagnostic Code 5261, which requires extension to be limited to 5 degrees.  

Turning to knee instability, the Board finds that the criteria to assign a compensable rating under Diagnostic Code 5257 have not been met.  At all VA examinations, the Veteran has demonstrated normal stability tests.  In addition, all VA examiners indicated that Veteran had no episodes of dislocation or recurrent subluxation.  As such, the Veteran does not meet the criteria for a 10 percent rating under Diagnostic Code 5257, which requires slight recurrent subluxation or lateral instability.  While the Veteran may have reported experiencing knee instability on several occasions, the objective clinical testing has not found instability to be present in either knee.

Turning to the meniscus, the Board finds that the criteria to assign a compensable rating under Diagnostic Codes 5258 or 5259 have not been met.  While the Veteran underwent meniscal surgery in 1993, he has not demonstrated a dislocated meniscus in either knee with frequent episodes of locking, pain, and effusion.  MRIs of both knees in October 2016 revealed partial meniscus tears (dislocations) in both knees.  However, evidenece of effusion has not been reported.  On the MRI reports, effusion was not found to be present.  Likewise, he underwent a partial meniscectomy, suggesting that the meniscus has not been removed so as to warrant a 10 percent rating.  As such, the Veteran does not meet the criteria for a compensable rating under Diagnostic Codes 5258 or 5259, which require a meniscus condition.

The Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

Here, the VA examinations document normal 5/5 strength in the Veteran's lower extremities.  On range of motion testing, pain or repetitive use did further limit the Veteran's range of motion, but did not result in weakness, fatigability, discoordination, restrictive range of motion, or loss of function.  Despite his complaints of pain, the Veteran retained flexion and extension in excess of a compensable rating.  Furthermore, the evidence simply does not support the Veterans assertions that his knee disabilities result in 50 percent loss of function.  Indeed, the August 2015 VA examiner opined that his knee disabilities resulted in a 10 percent loss of function, which is consistent with the assigned ratings.  Thus, greater ratings for limitations of flexion and extension are not warranted under DeLuca.

While the Veteran has been shown to experience knee pain, the Court of Appeals for Veterans Claims (Court) has held that even if range of motion was slightly limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  Here, the Veteran consistently retained flexion and extension in excess of a noncompensable rating.  As such, there is no basis for a compensable rating under Diagnostic Codes 5260 or 5261.

To this end, the Veteran was assigned a 10 percent rating for each knee under Diagnostic Code 5024.  The Veteran did not demonstrate findings consistent with compensable ratings under Diagnostic Codes 5256, 5257, 5257, 5258, 5259, 5260, 5262, or 5263 prior to January 28, 2015.  As such, a rating in excess of 10 percent is not warranted for either knee. 

Extraschedular Considerations

38 C.F.R. § 3.321(b)(1) has not been specifically sought by the Veteran or reasonably raised by the facts found by the Board.  As such, there is no basis for extraschedular discussion in this case.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).












	(CONTINUED ON NEXT PAGE)

ORDER

A compensable rating for a right thumb disability is denied.

A rating in excess of 20 percent prior to December 14, 2015, and in excess of 40 percent afterwards for a lumbar spine disability is denied.

A rating in excess of 10 percent for left knee disability is denied.

A rating in excess of 10 percent for right knee disability is denied.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


